Case 0:20-cv-61785-RAR Document 26 Entered on FLSD Docket 09/01/2020 Page 1 of 5




                             United States District Court
                                    NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

   SHARON LYNCH et al.                             §
                                                   §
   v.                                              §         CIVIL ACTION NO. 3:20-CV-1560-S
                                                   §
   C.R. BARD INCORPORATED et al.                   §

                            MEMORANDUM OPINION AND ORDER

         This Order addresses Plaintiffs’ Unopposed Motion to Sever and Transfer Venue of Out-

  of-State Plaintiffs’ Cases [ECF No. 20]. Defendants filed a Response to the Motion, stating that

  they do not oppose severance and transfer of the cases identified in the Motion. See ECF

  No. 23. For the following reasons, the Court GRANTS the Motion.

                               I.    PROCEDURAL BACKGROUND

         Plaintiffs filed this action in the state district court. See Notice of Removal Ex. D-2.

  Defendants timely removed the case to this Court based on diversity of citizenship. See Notice of

  Removal. Plaintiffs filed the pending Motion on August 3, 2020, which is now ripe and pending

  before the Court.

                                         II.    SEVERANCE

         A court has broad discretion to sever issues under Rule 21, see Brunet v. United Gas

  Pipeline Co., 15 F.3d 500, 505 (5th Cir. 1994), and that discretion similarly allows for the

  severance and transfer of parties in the interest of justice, see Spencer, White & Prentis, Inc. v.

  Pfizer, Inc., 498 F.2d 358, 361-62 (5th Cir. 1974). “In the situation where venue is proper for one

  defendant but not for another and dismissal is inappropriate, the district court . . . may sever the

  claims, retaining jurisdiction over one defendant and transferring the case as to the other defendant

  to an appropriate district.” Carnival Corp. v. Tug W.O. Watson, No. Civ. A. 02-2375, 2003 WL

  943633, at *1 (E.D. La. Mar. 5, 2003) (citation omitted); see also Stewart v. Livingston, Civ. A.
Case 0:20-cv-61785-RAR Document 26 Entered on FLSD Docket 09/01/2020 Page 2 of 5



  No. H-14-1483, 2014 WL 4975434, at *5 (S.D. Tex. Oct. 3, 2014) (citation omitted) (“The Court

  . . . has broad discretion to sever and transfer issues that should be tried in another district.”).

  Defendants agree with Plaintiffs’ request to sever the cases. Accordingly, the Court exercises its

  discretion and finds that severance of the out-of-state plaintiffs is in the interest of justice.

                                           III.    TRANSFER

          A district court may transfer any civil action to any other district or division in which it

  might have been brought for the convenience of the parties and witnesses, if such transfer is in the

  interest of justice. See 28 U.S.C. § 1404(a). The moving party bears the burden of demonstrating

  that a transfer of venue is warranted for convenience purposes. See Time, Inc. v. Manning, 366

  F.2d 690, 698 (5th Cir. 1966). The movant’s burden is to show “good cause” for transfer. In re

  Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008) (hereinafter, “Volkswagen II”). The

  Fifth Circuit explained:

          Th[e] good cause burden reflects the appropriate deference to which the plaintiff’s
          choice of venue is entitled. When viewed in the context of § 1404(a), to show good
          cause means that a moving party, in order to support its claim for a transfer, must
          satisfy the statutory requirements and clearly demonstrate that a transfer is for the
          convenience of parties and witnesses, in the interest of justice.

  Id. (internal quotation marks omitted). The determination of venue transfer pursuant to § 1404(a)

  is within the district court’s sound discretion, exercised “in light of the particular circumstances of

  the case.” Hanby v. Shell Oil Co., 144 F. Supp. 2d 673, 676 (E.D. Tex. 2001) (citing Radio

  Santa Fe v. Sena, 687 F. Supp. 284, 287 (E.D. Tex. 1988))). In doing so, the court must balance

  the two categories of interest—private and public—to resolve whether the movant has carried his

  burden. Volkswagen II, 545 F.3d at 315 (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501 (1947)).

          The private interest factors are: “(1) the relative ease of access to sources of proof; (2) the

  availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance



                                                      2
Case 0:20-cv-61785-RAR Document 26 Entered on FLSD Docket 09/01/2020 Page 3 of 5



  for willing witnesses; and (4) all other practical problems that make trial of a case easy, expeditious

  and inexpensive.”     In re Volkswagen AG, 371 F.3d 201, 204 (5th Cir. 2004) (hereinafter,

  “Volkswagen I”) (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)). The public

  interest factors are: “(1) the administrative difficulties flowing from court congestion; (2) the local

  interest in having localized interests decided at home; (3) the familiarity of the forum with the law

  that will govern the case; and (4) the avoidance of unnecessary problems of conflict of laws of the

  application of foreign law.” Id.

         Plaintiffs request this Court to transfer the out-of-state plaintiffs to the jurisdictions in

  which they had surgery for the implantation of their Bard inferior vena cava filter. See Br. in Supp.

  of Mot. (“Br.”) 7. The identified cases might have been brought in those jurisdictions because that

  is where “a substantial part of the events or omissions giving rise to the claim occurred.” 28 U.S.C.

  § 1391(b)(2). With respect to the private and public interest factors, Plaintiffs assert that the out-

  of-state plaintiffs have essentially no connection to the state of Texas. See Br. 8-9; Pls.’ App.

  They reside outside of Texas, they were not implanted with a Bard inferior vena cava filter in

  Texas, and essentially all of their medical treatment took place outside of Texas. See generally

  Br. In summary, none of the out-of-state plaintiffs have any connection whatsoever to the Dallas

  Division of the Northern District of Texas, based on the evidence presented to the Court.

         Plaintiffs also assert (and Defendants do not dispute) that the proposed transfer

  jurisdictions correspond with many of the out-of-state plaintiffs’ residences.            See Mot. 1.

  Moreover, the out-of-state plaintiffs received at least some medical care in that jurisdiction. See

  id. Thus, the private and public interest factors weigh in favor of transfer, as (1) transfer will allow

  for ease of access to sources of proof; (2) medical provider witnesses should be accessible through

  service of process; (3) travel costs should be minimized; and (4) there is a local interest due to

  those plaintiffs’ residences. See Volkswagen I, 371 F.3d at 204.

                                                     3
Case 0:20-cv-61785-RAR Document 26 Entered on FLSD Docket 09/01/2020 Page 4 of 5



         The Court notes that while Defendants agree that Plaintiff Adrian Murray’s (“Murray”)

  case should be severed and transferred, they assert that the record is insufficient to determine the

  appropriate state of transfer. See ECF No. 23. Regardless, the Court finds, and the record is

  undisputed, that Murray resides in Ash Grove, Missouri, see Pls. App. 002, and that he received at

  least some medical treatment in Springfield, Missouri, see id. at 018. Therefore, the Court finds

  that the public and private interest factors similarly weigh in favor of transfer with respect to

  Murray. Defendants agree that Plaintiff has identified the proper transferee district for the

  remaining out-of-state plaintiffs.

          As a result, the Court finds that Plaintiffs have met their burden to clearly demonstrate

   that the proposed jurisdictions are more convenient forums for the parties and witnesses than the

   Dallas Division of the Northern District of Texas. See 28 U.S.C. § 1404(a); Volkswagen II, 545

   F.3d at 315. Accordingly, based on the agreement of counsel and the undisputed representations

   by Plaintiffs’ counsel, the Court GRANTS the Motion and directs the Clerk of the Court to sever

   and transfer this action as follows:

         a. Plaintiff Denise Cheeks’s case be severed and transferred to the Alexandria

             Division of the Eastern District of Virginia;

         b. Plaintiff Stephanie McDade’s case be severed and transferred to the Atlanta

             Division of the Northern District of Georgia;

         c. Plaintiff Adrian Murray’s case be severed and transferred to the Southern

             Division of the Western District of Missouri;

         d. Plaintiff Shai Payne’s case be severed and transferred to the Eastern Division

             of the Eastern District of Missouri;

         e. Plaintiff Merline Salmon’s case be severed and transferred to the Fort

             Lauderdale Division of the Southern District of Florida;

                                                    4
Case 0:20-cv-61785-RAR Document 26 Entered on FLSD Docket 09/01/2020 Page 5 of 5



         f. Plaintiff Melvin Smith’s case be severed and transferred to the Eastern Division

             of the Northern District of Alabama;

         g. Plaintiff Robin Smith’s case be severed and transferred to the Ashland Division

             of the Eastern District of Kentucky; and

         h. Plaintiff Sharon Spangler’s case be severed and transferred to the Atlanta

             Division of the Northern District of Georgia.

  Plaintiff Sharon Lynch is the sole plaintiff with any connection to this forum. Accordingly, she

  shall remain in the Dallas Division of the Northern District of Texas.

         SO ORDERED.

         SIGNED August 31, 2020.




                                                    5
